 

PLEDGE AND SECURITY AGREEMENT

 

PLEDGE AND SECURITY AGREEMENT (this “Agreement”) dated as of March 7, 2012, made
by Hartlab LLC, an Illinois limited liability company with offices at 391
Quadrangle Drive Suite N9, Bolingbrook, IL 60440 (the “Pledgor”), in favor of
Synthetic Biologics, Inc., a Nevada corporation with offices at 3985 Research
Park Drive, Suite 200, Ann Arbor, MI (the “Secured Creditor”).

 

WHEREAS, pursuant to a Membership Purchase Agreement, dated the date hereof (the
“MPA”), the Secured Creditor is selling, and the Pledgor is buying, one hundred
percent (100%) of the membership interests in Adeona Clinical Laboratory, LLC,
an Illinois limited liability company (the “Company”), in exchange for a secured
promissory note , dated the date hereof, in the amount of Seven Hundred Thousand
Dollars ($700,000) issued by Pledgor to the order of the Secured Creditor (the
“Note”); and

 

WHEREAS, it is condition precedent to the closing of the MPA by the Secured
Creditor that the Pledgor shall have executed and delivered to the Secured
Creditor a pledge and security agreement providing for the pledge and grant to
the Secured Creditor of a security interest in the collateral identified and
defined below, and obtained the Company’s limited, non-recourse, guaranty of the
Note for the benefit of Secured Creditor.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Secured Creditor to close the MPA, the Pledgor hereby
agrees with the Secured Creditor as follows:

 

SECTION 1. Definitions. All terms used in this Agreement which are defined in
Article 9 of the Uniform Commercial Code (the “Code”) currently in effect in the
State of Illinois and which are not otherwise defined herein shall have the same
meanings herein as set forth therein.

 

SECTION 2.  Pledge and Grant of Security Interest. (a) As collateral security
for all of the Obligations (as defined in Section 3 hereof), the Pledgor hereby
pledges, assigns and grants to the Secured Creditor a continuing security
interest in the following collateral: all of the assets of the Company,
including, but not limited to, those listed on Schedule A and all of the
inventory, equipment, purchase orders, chattel paper, accounts, instruments and
general intangibles, whether any of the foregoing is owned now or acquired
later, and all accessions, additions, replacements and substitutions relating to
any of the foregoing (including insurance, general intangibles and accounts
proceeds) and all proceeds of the foregoing; in each case, howsoever its
interest therein may arise or appear (whether by ownership, security interest,
claim or otherwise, the “Pledged Collateral”).

 

(b)          The Pledgor hereby represents and warrants to Secured Creditor as
follows:

 

(i)          The Pledged Collateral is not pledged to secure any indebtedness
other than the Note;

 

(ii)         The execution, delivery, and performance of the Pledgor of this
Agreement will not violate any provision of law, any order of any court or other
agency of government, or any agreement or other instrument to which the Pledgor
is a party or by which the Pledgor is bound, or be in conflict with, result in a
breach of or constitute (with due notice, lapse of time, or both) a default
under any such agreement or other instrument, or result in the creation or
imposition of any lien, charge, or encumbrance of any nature whatsoever upon any
of the property of assets of the Pledgor, except as contemplated by the
provisions of this Agreement; and

 

 

 

 

(iii)        This Agreement constitutes the legal, valid and binding obligation
of the Pledgor and is enforceable against the Pledgor in accordance with the
terms hereof.

 

SECTION 3. Security for Obligations. The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
“Obligations”):

 

(a)         the prompt payment by the Pledgor, as and when due and payable, of
all amounts owing by it in respect of the Note; and

 

(b)         the due performance and observance by the Pledgor of all of its
other obligations from time to time existing under this Agreement.

 

SECTION 4.  Covenants as to the Pledged Collateral. So long as any of the
Obligations shall remain outstanding, the Pledgor will, unless the Secured
Creditor shall otherwise consent in writing:

 

(a)          keep adequate records concerning the Pledged Collateral and permit
the Secured Creditor or any agents or representatives thereof at any reasonable
time and from time to time to examine and make copies of and abstracts from such
records;

 

(b)         at any time and from time to time, promptly execute and deliver all
further instruments and documents and take all further action that may be
necessary or desirable or that the Secured Creditor may request in order to (i)
perfect and protect the security interest created hereby; (ii) enable the
Secured Creditor to exercise and enforce its rights and remedies hereunder in
respect of the Pledged Collateral; or (iii) otherwise effect the purposes of
this Agreement; and

 

(c)         not create or suffer to exist any lien, security interest or other
charge or encumbrance upon or with respect to any Pledged Collateral, except for
the security interest created hereby.

 

SECTION 5.  Additional Provisions Concerning the Pledged Collateral.

 

(a)        The Pledgor hereby authorizes the Secured Creditor to file, without
the signature of the Pledgor where permitted by law, one or more financing or
continuation statements, and amendments thereto, relating to the Pledged
Collateral.

 

(b)        The Pledgor hereby irrevocably appoints the Secured Creditor as its
attorney-in-fact and proxy, with full authority in the place and stead of it and
in its name or otherwise, from time to time in the Secured Creditor's
discretion, to take any action and to execute any instrument which the Secured
Creditor may deem necessary or advisable to accomplish the purpose of this
Agreement.

 

SECTION 6. Remedies Upon Default. If any Event of Default under the Note shall
have occurred and be continuing:

 

(a)         The Secured Creditor may, exercise in respect of the Pledged
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all of the rights and remedies of a secured party on
default under the Code then in effect in the State of Illinois, and without
limiting the generality of the foregoing and without notice except as specified
below, sell the Pledged Collateral or any part thereof in one or more parcels at
public or private sale at such price or prices and on such other terms as the
Secured Creditor may deem commercially reasonable. The Pledgor agrees that, to
the extent notice of sale shall be required by law, at least five days' notice
to the Pledgor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Secured Creditor shall not be obligated to make any sale of Pledged Collateral
regardless of notice of sale having been given. The Secured Creditor may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

 

- 2 -

 

 

(b)         All cash proceeds received by the Secured Creditor in respect of any
sale of, collection from, or other realization upon, all or any part of the
Pledged Collateral may, in the discretion of the Secured Creditor, be held by
the Secured Creditor as collateral for, and/or then or at any time thereafter
applied in whole or in part by the Secured Creditor against, all or any part of
the Obligations pro rata as to the principal amount of the Note. Any surplus of
such cash or cash proceeds held by the Secured Creditor and remaining after
payment in full of all of the Obligations shall be paid over to the Pledgor to
such person as may be lawfully entitled to receive such surplus.

 

(c)         In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Creditor is
legally entitled, the Pledgor shall remain liable for the deficiency and the
Secured Creditor shall retain all rights to collect on such Obligations provided
by applicable law.

 

SECTION 7. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, faxed or delivered, if to the
Pledgor, to it at the Pledgor’s address set forth above; and if to the Secured
Creditor, to it at the address set forth above; or as to any of such parties at
such other address as shall be designated by such parties in a written notice to
the other parties hereto complying as to delivery with the terms of this Section
7. All such notices and other communications shall be effective (i) if mailed,
when deposited in the mails, (ii) if faxed, when the facsimile transmission is
acknowledged as received, or (iii) if delivered, upon delivery.

 

SECTION 8. Miscellaneous.

 

(a)        No amendment of any provisions of this Agreement shall be effective
unless it is in writing and signed by the Pledgor and the Secured Creditor, and
no waiver of any provision of this Agreement, and no consent to any departure by
the Pledgor therefrom, shall be effective unless it is in writing and signed by
the Secured Creditor, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

(b)        No failure on the part of the Secured Creditor to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Secured Creditor provided herein are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law.

 

(c)        Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceabilty without invalidating the remaining
portions hereof or thereof or affecting the validity or enforceability of such
provision on any other jurisdiction.

 

- 3 -

 

 

(d)       This Agreement shall create a continuing security interest in the
Pledged Collateral and shall (i) remain in full force and effect until the
payment in full or release of the obligations and (ii) be binding on the Pledgor
and each of its assigns and shall inure, together with all rights and remedies
of the Secured Creditor hereunder, to the benefit of the Secured Creditor and
its successors, transferees and assigns.

 

(e)        Upon the satisfaction in full of the Obligations: (i) this Agreement
and the security interest created hereby shall terminate and all rights to the
Pledged Collateral shall revert to the Pledgor, and (ii) the Secured Creditor
will, upon the Pledgor's request at the Pledgor's expense, (A) return to the
Pledgor such of the Pledged Collateral as shall not have been sold or otherwise
disposed of or applied pursuant to the terms hereof and (B) execute and deliver
to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination.

 

(f)        This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois, except as required by mandatory provisions of
law and except to the extent that the validity and perfection or the perfection
and the effect of perfection or non-perfection of the security interest created
hereby, or remedies hereunder, in respect of any particular Pledged Collateral
are governed by the law of a jurisdiction other than the State of Illinois. The
parties hereto agree that all actions or proceedings arising in connection with
this Agreement shall be tried and litigated exclusively in the State and Federal
courts located in Illinois. The aforementioned choice of venue is intended by
the parties to be mandatory and not permissive in nature, thereby precluding the
possibility of litigation between the parties with respect to or arising out of
this Agreement in any jurisdiction other than that specified in this paragraph.
Each party hereby waives any right it may have to assert the doctrine of forum
non conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this paragraph, and stipulates that the
State and Federal courts located in Illinois shall have in personam jurisdiction
and venue over each of them for the purpose of litigating any dispute,
controversy, or proceeding arising out of or related to this Agreement. Each
party hereby authorizes and accepts service of process sufficient for personal
jurisdiction in any action against it as contemplated by this paragraph by
registered or certified mail, return receipt requested, postage prepaid, to its
address for the giving of notices as set forth in this Agreement. Any final
judgment rendered against a party in any action or proceeding shall be
conclusive as to the subject of such final judgment and may be enforced in other
jurisdictions in any manner provided by law.

 

- 4 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  PLEDGOR       HARTLAB LLC           By: /s/ Narayan Torke     Name: Narayan
Torke     Title: Managing Member         SECURED CREDITOR       SYNTHETIC
BIOLOGICS, INC.               By: /s/ Jeffrey Riley     Name: Jeffrey Riley    
Title: President and CEO

 

ACKNOWLEDGED AND AGREED

 

To secure its guarantee of the Note of even date herewith, the undersigned
hereby acknowledges and irrevocably agrees as provided above to the pledge of
its assets as collateral for the Note to the same extent as if the undersigned
were the named Pledgor hereunder and, as such, hereby agrees to execute,
acknowledge and deliver, without further consideration, all such further
assignments, conveyances, endorsements, deeds, powers of attorney, consents and
other documents and take such other action as may be reasonably requested to
consummate or otherwise perform the transactions contemplated by this Agreement.

 

ADEONA CLINICAL LABORATORY, LLC

 



By: /s/ Narayan Torke     Name: Narayan Torke     Title: Managing Member  





 

- 5 -

 


